Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to applicant’s 06/24/2022 amendment/responses in the application of REDDY et al. for “SYNCHRONIZATION SIGNAL BLOCK DESIGN” filed 11/18/2020.   The amendments/response to the claims have been entered.   No claims have been canceled.   No claims have been added.  Claims 1-30 are now pending. 

Claim Objections
Claims 1-11 are objected to because of the following informalities:  the preamble of the claim nor the body of the claim failed to cited any physical elements, devices, for performing the method steps.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 12-19, 23-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JIANG et al. (US 2021/0022191 A1), hereinafter JIANG .
Regarding claim 1, JIANG discloses a method of wireless communication, comprising: 
determining a first sub-carrier spacing (SCS) for a synchronization signal block (SSB) transmission and a second SCS for a data transmission, wherein the second SCS is different than the first SCS (first sub-carrier spacing 120 kHZ and a second sub-carrier spacing 240 kHz for SSBs transmission, see ¶ 0059, 0061; where both SCSs capable of  SSB and DL/UL data transmission, see ¶ 0039); 
determining a SSB structure based on the first SCS and the second SCS, wherein the SSB structure includes at least one gap between SSB symbols or between SSBs (adding gaps between at least two SSBs, see ¶ 0059, 0061); and 
transmitting or receiving an SSB based on the SSB structure (transmitting the SSBs, see ¶ 0059, 0061). 
Regarding claim 2, JIANG discloses determining the SSB structure based on the first SCS and the second SCS comprises determining that the SSB structure includes the at least one gap when the first SCS or the second SCS is at least 120 kHz (a gap is added between two consecutive SSBs when the sub-carrier is 120 kHz, see ¶ 0059, 0061). 

Regarding claim 3, JIANG discloses determining the SSB structure based on the first SCS and the second SCS comprises determining that the SSB structure includes the at least one gap between SSB symbols when the first SCS is 120 kHz or 240 kHz (figures 7-13 show, both the SCS structures include at least one gap between SSB symbols). 
Regarding claim 4, JIANG discloses determining the SSB structure based on the first SCS and the second SCS comprises determining that a ratio between the second SCS and the first SCS is at least 4 (see figure 1-3 show the ratio between the first SCS 15kHz or 30 kHz and 120 kHz is at least 4). 
Regarding claim 5, JIANG discloses transmitting or receiving at least one uplink symbol using the second SCS during the at least one gap between SSB symbols (figures 8, 11-13 show either DL or UL symbol between SSBs). 
Regarding claim 6, JIANG discloses a length of the at least one gap is a function of the first SCS and the second SCS (the number of gap OFDM symbols between different SSBs may vary, see ¶ 0058, 0059, 0075, 0076). 
Regarding claim 7, JIANG discloses the length of the at least one gap is at least a number of symbols of the first SCS that includes a full slot of the second SCS and time for beam and direction switching (FIG. 9 and FIG. 10 are schematic diagrams of modified SSB patterns for sub-carrier spacing of 120 kHz, in this case, there is a gap of at least four OFDM symbols between every two SSBs. FIG. 11 and FIG. 12 are schematic diagrams of modified SSB patterns for sub-carrier spacing of 240 kHz, in this case, there is a gap of at least eight OFDM symbols between every two SSBs., see ¶ 0061). 
Regarding claim 8, JIANG discloses wherein the full slot of the second SCS is not aligned with a slot boundary of the first SCS (figures 11-13 show SSB 240 kHZ SCS is not aligned with a slot boundary of the first SCS 120kHZ see figure 8-9). 
Regarding claim 12, JIANG discloses an apparatus for wireless communication, comprising: a memory; and at least one processor coupled to the memory and configured to: 
determining a first sub-carrier spacing (SCS) for a synchronization signal block (SSB) transmission and a second SCS for a data transmission, wherein the second SCS is different than the first SCS (first sub-carrier spacing 120 kHZ and a second sub-carrier spacing 240 kHz for SSBs transmission, see ¶ 0059, 0061; where both SCSs capable of  SSB and DL/UL data transmission, see ¶ 0039);
determining a SSB structure based on the first SCS and the second SCS, wherein the SSB structure includes at least one gap between SSB symbols or between SSBs (adding gaps between at least two SSBs, see ¶ 0059, 0061); and 
transmitting or receiving an SSB based on the SSB structure (transmitting the SSBs, see ¶ 0059, 0061).
Regarding claim 13, JIANG discloses determining the SSB structure based on the first SCS and the second SCS comprises determining that the SSB structure includes the at least one gap when the first SCS or the second SCS is at least 120 kHz (a gap is added between two consecutive SSBs when the sub-carrier is 120 kHz, see ¶ 0059, 0061). 

Regarding claim 14, JIANG discloses determining the SSB structure based on the first SCS and the second SCS comprises determining that the SSB structure includes the at least one gap between SSB symbols when the first SCS is 120 kHz or 240 kHz (a gap is added between two consecutive SSBs when the sub-carrier is 120 kHz or 240 kHZ, see ¶ 0059, 0061).
Regarding claim 15, JIANG discloses determining the SSB structure based on the first SCS and the second SCS comprises determining that a ratio between the second SCS and the first SCS is at least 4 (see figure 1-3 show the ratio between the  SCSs 15kHz or 30 kHz and 120 kHz at least 4).

Regarding claim 16, JIANG discloses transmitting or receiving at least one uplink symbol using the second SCS during the at least one gap between SSB symbols (figures 8, 11-13 show either DL or UL symbol between SSBs).
Regarding claim 17, JIANG discloses a length of the at least one gap is a function of the first SCS and the second SCS (the number of gap OFDM symbols between different SSBs may vary, see ¶ 0058, 0059, 0075, 0076). 
Regarding claim 18, JIANG discloses the length of the at least one gap is at least a number of symbols of the first SCS that includes a full slot of the second SCS and time for beam and direction switching (FIG. 9 and FIG. 10 are schematic diagrams of modified SSB patterns for sub-carrier spacing of 120 kHz, in this case, there is a gap of at least four OFDM symbols between every two SSBs. FIG. 11 and FIG. 12 are schematic diagrams of modified SSB patterns for sub-carrier spacing of 240 kHz, in this case, there is a gap of at least eight OFDM symbols between every two SSBs., see ¶ 0061).

Regarding claim 19, JIANG discloses wherein the full slot of the second SCS is not aligned with a slot boundary of the first SCS (figures 11-13 show SSB 240 kHZ SCS is not aligned with a slot boundary of the first SCS 120kHZ see figure 8-9).
Regarding claim 23, JIANG discloses an apparatus for wireless communication, comprising: 
means for determining a first sub-carrier spacing (SCS) for a synchronization signal block (SSB) transmission and a second SCS for a data transmission, wherein the second SCS is different than the first SCS (first sub-carrier spacing 120 kHZ and a second sub-carrier spacing 240 kHz for SSBs transmission, see ¶ 0059, 0061; where both SCSs capable of  SSB and DL/UL data transmission, see ¶ 0039);  
means for determining a SSB structure based on the first SCS and the second SCS, wherein the SSB structure includes at least one gap between SSB symbols or between SSBs (adding gaps between at least two SSBs, see ¶ 0059, 0061); and 
means for transmitting or receiving an SSB based on the SSB structure (transmitting the SSBs, see ¶ 0059, 0061).
Regarding claim 24, JIANG discloses determining the SSB structure based on the first SCS and the second SCS comprises determining that the SSB structure includes the at least one gap when the first SCS or the second SCS is at least 120 kHz (a gap is added between two consecutive SSBs when the sub-carrier is 120 kHz, see ¶ 0059, 0061). 

Regarding claim 25, JIANG discloses determining the SSB structure based on the first SCS and the second SCS comprises determining that the SSB structure includes the at least one gap between SSB symbols when the first SCS is 120 kHz or 240 kHz (a gap is added between two consecutive SSBs when the sub-carrier is 120 kHz or 240 kHZ, see ¶ 0059, 0061).
Regarding claim 26, JIANG discloses transmitting or receiving at least one uplink symbol using the second SCS during the at least one gap between SSB symbols (figures 8, 11-13 show either DL or UL symbol between SSBs).

Regarding claim 27, JIANG discloses the length of the at least one gap is at least a number of symbols of the first SCS that includes a full slot of the second SCS and time for beam and direction switching (FIG. 9 and FIG. 10 are schematic diagrams of modified SSB patterns for sub-carrier spacing of 120 kHz, in this case, there is a gap of at least four OFDM symbols between every two SSBs. FIG. 11 and FIG. 12 are schematic diagrams of modified SSB patterns for sub-carrier spacing of 240 kHz, in this case, there is a gap of at least eight OFDM symbols between every two SSBs., see ¶ 0061).
Regarding claim 30, JIANG discloses a non-transitory computer-readable medium storing computer executable code, the code when executed by a processor cause the processor to: 
determine a first sub-carrier spacing (SCS) for a synchronization signal block (SSB) transmission and a second SCS for a data transmission, wherein the second SCS is different than the first SCS (first sub-carrier spacing 120 kHZ and a second sub-carrier spacing 240 kHz for SSBs transmission, see ¶ 0059, 0061; where both SCSs capable of  SSB and DL/UL data transmission, see ¶ 0039);
determine a SSB structure based on the first SCS and the second SCS, wherein the SSB structure includes at least one gap between SSB symbols or between SSBs (adding gaps between at least two SSBs, see ¶ 0059, 0061); and 
transmit or receive an SSB based on the SSB structure (transmitting the SSBs, see ¶ 0059, 0061).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 20-22, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over JIANG in view of KANG et al. US 2021/0306967 A1), hereinafter KANG.
	Regarding claims 9-10, 20-21, 28, JIANG fails to disclose determining the SSB structure based on the first SCS and the second SCS comprises determining that the SSB structure includes the at least one gap between SSBs when the first SCS is 480 kHz or greater or performing analog beam switching during the at least one gap between SSBs. 
In the same field of endeavor, KANG discloses the subcarrier spacing may be 480kHz (see ¶ 070), the performing analog beam switching (see ¶ 0089, 0091, 0092, 0093).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement KANG’s teaching in the network taught by JIANG to comply with current 5G communication system which support 120kHz, 240kHz, 480kHz subcarrier spacings. 
Regarding claim 11, JIANG discloses the at least one gap between SSBs includes at least one gap between every pair of SSBs (adding gaps between at least two SSBs, see ¶ 0059, 0061).

Regarding claim 22, JIANG discloses the at least one gap between SSBs includes at least one gap between every pair of SSBs (adding gaps between at least two SSBs, see ¶ 0059, 0061).

Regarding claim 29, JIANG discloses the at least one gap between SSBs includes at least one gap between every pair of SSBs (adding gaps between at least two SSBs, see ¶ 0059, 0061).

Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive. 
The examiner respectfully disagrees with the applicant’s argument.  In ¶ 0039, JIANG discloses the following:
For low frequency bands (that is, frequency bands lower than 6 GHz), sub-carrier spacing for SSB may be 15 kHz/30 kHz, at least one or two initial symbols in a slot (slot) composed of 14 symbols (symbol) are preserved for downlink (Downlink, DL) control, and at least two final symbols in the slot are preserved (preserve) for guard period (Guard Period, GP) and uplink (Uplink, UL) control. There are at most two possible SSB time locations (time location) in a slot with 14 symbols. For high frequency bands (that is, frequency bands higher than 6 GHz), sub-carrier spacing for SSB is 120 kHz/240 kHz. When sub-carrier spacing for SSB is 120 kHz, at least two initial symbols in a slot composed of 14 symbols are preserved for DL control, and at least two final symbols in the slot are preserved for GP and UL control. There are at most two possible SSB time locations in a slot with 14 symbols. When sub-carrier spacing for SSB is 240 kHz, an SSB is mapped to two consecutive slots each with 14 symbols. At least four initial symbols in the first slot are preserved for DL control, and at least four final symbols in the second slot are preserved for GP and UL control. There are at most four possible SSB time locations in two consecutive slots each with 14 symbols. SSB transmission patterns (pattern) in the related art are illustrated in FIG. 1 through FIG. 5, wherein FIG. 1 is a schematic diagram of an SSB pattern for sub-carrier spacing of 15 kHz; FIG. 2 is a first schematic diagram of a SSB pattern for sub-carrier spacing of 30 kHz; FIG. 3 is a second schematic diagram of a SSB pattern for sub-carrier spacing of 30 kHz; FIG. 4 is a schematic diagram of an SSB pattern for sub-carrier spacing of 120 kHz; and FIG. 5 is a schematic diagram of an SSB pattern for sub-carrier spacing of 240 kHz. Different SSBs may be transmitted on different direction by using beamforming (beamforming). Each SSB corresponds to one beam (beam) which may also be referred to as spatial domain transmission filter (spatial domain transmission filter) (emphasis added).

As cited above, JIANG discloses the 120 kHZ sub-carrier spacing includes at least two initial symbols are reserved for DL control and at least two final symbols are reserved for GP and UL control -thus at most two possible SSB time locations in a slot with 14 symbols.   For the 240 kHZ sub-carrier spacing, at least four initial symbols in the first slot are reserved for DL control, and at least four final symbols in the second slot ae reserved for GP and DL control -thus at most four possible SSB time locations in two consecutive slots each with 14 symbols.   Both sub-carrier spacings are different and distinct from each other and both sub-carrier spacings are capable of SSB transmissions in SSB time locations, and data transmission in a plurality of DL and UL symbols in respective slot.  Therefore, JIANG discloses the claimed subject matter “a second SCS for a data transmission.” 

With respect to claim 3 argument, JIANG discloses in figures 7-13 at least one gap (at least one symbols) is added between two consecutive SSBs when the sub-carrier spacing is 120 kHZ or 240 kHZ.

With respect the claim 3 argument, JIANG discloses in figures 1-3 show the sub-carrier spacing.  Any of the 15 kHz or 30 kHz can be considered as the second SCS -thus the ratio between the second SCS and the first SCS is 4. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412